DETAILED ACTION
Status of the Claims
	This supplemental notice of allowance is issued in response to the Rule 312 amendment filed on 11/28/21.  Applicant filed an IDS with the amendment, thus requiring this supplemental action.  The IDS has been reviewed and the minor amendments have been approved for entry.
	Examiner notes that Applicant filed a terminal disclaimer in accordance with Examiner’s double patenting rejection on 9/29/21.
	Examiner further notes that the instant application is a continuation of 13016989, which is now US Pat. No. 10657540.
	Claims 1-22 are currently pending.
The present application is being examined under the pre-AIA  first to invent provisions. 
Statement of Reasons for Allowance
I.  Considerations under 35 USC 101
While the claims are clearly directed to the abstract of organizing human activity (i.e. marketing activities), Examiner contends that the claims, as amended, are integrated into a practical application. Specifically, the independent claims now discloses a method that executes a marketing campaign that doesn’t require the content author to create a plurality of individual web marketing campaigns, and further comprises data included in the web content generated by a web content management application that is provided according to a predetermined format of rendering engines (rather than from data formats utilized by standard web applications). Thus, these 
II.  Considerations under 35 USC 103
Similar to that of the parent application, the amended claims now require more than five references to reject.  Examiner contends that it would have been obvious to one of ordinary skill in the art to combine the features of this many different inventions.
	Examiner has also been unable to find a combination of references that effectively reads on the following limitations:
Automatically generating, by the web content management application, a plurality of web marketing campaigns in a plurality of different languages for a content author from at least a portion of the global marketing framework via the web server by inheriting portions of the global marketing framework such that branding and messaging content remains consistent without requiring the content author to create the plurality of individual web marketing campaigns, the web marketing campaign comprising object models with inheritance, data included in the web content generated by the web content management application being provided according to a predetermined format of rendering engines, rather than from data formats utilized by standard web applications.
The Katti reference, for instance, discloses a method for presenting targeted ads (next to search results} that are displayed in the language of the country in which the search took place, as well as the language entered into the search engine (paragraphs 
The NPL reference (Hasegawa et al.) merely discloses a method in which a data structure (in the form of an emergency notification) is automatically translated into one of 9 languages, and displayed on user mobile devices.
For at least these reasons, a rejection under 35 USC 103 is not warranted.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953.  The examiner can normally be reached on M-F 10-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681                                                                                                                                                                                                        
/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681